 

Case 7:20-mj-00430 Document 1 Filed on 02/15/20 in TXSDunitad Stared Bistrict Court
| Southern istrict Of Texas

AO 91 (Rev. 11/11) Criminal Complaint FEB 15 2020
UNITED STATES DISTRICT COURT _ David J. Bradley, Clerk

for the

Southern District of Texas

 

 

 

United States of America ) 2 0 VW
v. ) a yy |
) Case No. M- ow ~ oY
Jorge Alfonso ESTRADA Marroquin (Y.0.B. 1969) )
Citizenship: Mexico )
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of February 14, 2020 ___ inthe county of Hidalgo in the
Southem ___ District of Texas , the defendant(s) violated: ,
Code Section Offense Description
21 USC § 952 Knowingly and intentionally import Into the United States from Mexico

21 USC § 841 approximately 22 kilograms of methamphetamine, a Schedule II controlled
. substance, and did knowingly and intentionally possess with the intent to
distribute approximately 22 kilograms of methamphetamine, a Schedule Il
controlled substance.

This criminal complaint is based on these facts:

See "Attachment A"

@ Continued on the attached sheet.

/s/ Evan Ratcliff
Complainant's signature

 

Sworn to and executed by reliable electronic means, sworn to
Printed name and title and attested telephonteally per Evan Ratcliff, HSI Special Agent
FED.R.CR.4.1, and probable Printed name and title

cause found on:

Swom to before me and signed in my presence. .
‘
Date: zis [2022 eS (24404 (ham
Judge's signature
City and state: - McAllen, Texas cott Hacker, U.S. Magistrate Judge

App co ved by . by lect Guerra, Printed name and title
| AUS

 
 

Case 7:20-mj-00430 Document 1 Filed on 02/15/20 in TXSD Page 2 of 2

Attachment A

On February 14, 2020, at approximately 1155 HRS, a silver 2010 Chrysler Sebring entered the United States
from Mexico for inspection at the Anzalduas, Texas, Port of Entry (POE). United States (US) Customs and Border
Protection Officers (CBPO) identified the driver as Jorge Alfonso ESTRADA Marroquin, a Citizen of Mexico. CBPOs
obtained a negative declaration from ESTRADA Marroquin for narcotics or other contraband in the vehicle.
ESTRADA Marroquin stated he was coming in to go shopping in the Rio Grande Valley. -

While processing the entry, CBPOs noticed that ESTRADA Marroquin had been associated with a prior
narcotics seizure of methamphetamine in Laredo, Texas, on February 8, 2020. That seizure involved a hidden
compartments inside of a Ford Lobo truck entering the United States from Mexico. CBP records indicated that
ESTRADA Marroquin previously entered the US in the same Ford Lobo truck in December 2019. CBPOs_ referred

ESTRADA Marroquin to secondary inspection where the Chrysler was examined by both X-ray and a CBP K-9. CBPOs

advised they observed non-factory anomalies in the rocker panels of the Chrysler and located multiple trap-door
compartments in the body of the car holding 40 plastic-wrapped packages containing a white, crystalline substance
that tested positive for the properties of methamphetamine, a Schedule |! Controlled Substance. The total weight .-
of the packages was approximately 22 kilograms.

Homeland Security Investigations (HSI) Special Agents (SA) responded to the POE and conducted a custodial
interview of ESTRADA Marroquin. ESTRADA Marroquin initially denied any knowledge of contraband in the vehicle
and stated he was coming to shop in Mercedes, Texas. After changing his story twice, ESTRADA Marroquin admitted
to SAs that he while he had been serving time in a prison in Mexico that he was recruited by a fellow inmate, whom
he knew to be a member of the Los Zetas cartel, to transport narcotics from the US to Mexico. ESTRADA Marroquin ©
claimed that he told them he would not transport drugs, but instead agreed to bring money back for the
organization. ESTRADA Marroquin told SAs that he believed he was transporting proceeds from narcotics sales
concealed in compartments of the vehicle to Mexico. ESTRADA Marroquin claimed that the organization tasked

him on this occasion to drive to San Antonio, Texas, where he would meet with unidentified individuals who would - ©

take the vehicle from him and give it back the following day.

When confronted with the information about the Ford Lobo pick-up truck, ESTRADA Marroquin admitted

that he was previously tasked by the organization to register and drive the Ford Lobo. ESTRADA Marroquin claimed .. ~

he had been ordered to drive the Ford to Houston, Texas, for the purposes of bringing money back to Mexico and
was paid $50,000 MX for the trip. ESTRADA Marroquin further stated that during that trip he noticed that the truck
needed to be refueled frequently which lead him to believe the gas tank had been modified. HSI SAs discussed the
use of hidden compartments in gas tanks to transport narcotics with ESTRADA Marroquin. He admitted he knew -
that narcotics are imported into the United States from Mexico concealed in gas tanks and that when he noticed
the gas tank in the Ford had been modified that he called his contacts about the issue. ESTRADA Marroquin claimed
the organization told him the tank had been modified to conceal drug proceeds that ESTRADA Marroquin would
transport back to Mexico.

ESTRADA Marroquin stated that the organization provided this Chrysler to him, asked him to register it in
his name, and that it had been in their possession up until the day before his trip into the United States (the day’
before this seizure). Based on my training and experience, | believe that ESTRADA Marroquin was minimizing his
knowledge: about his involvement in the incident. ESTRADA Marroquin knew that he had been working for the
organization, that he knew the vehicles he was using were capable of transporting narcotics, that frequently
narcotics are smuggled into the United States from Mexico, and that even if he was transporting currency back into
Mexico that it was likely proceeds from: narcotics trafficking. | believe that based on ESTRADA Marroquin’s
statements that he was aware that he each time he crossed a vehicle for the organization that it was likely that it
contained a controlled substance and that he continued to do it in expectation of being paid on his return to Mexico.
